Title: From James Madison to James Monroe, 14 April 1793
From: Madison, James
To: Monroe, James


Dear SirApl. 14. 93.
I understand by the waggoner charged with bringing up our several articles from Fredericksburg and who returned on friday that the Vessel had not sailed from Philada. when last heard of; but was expected at Fredg. by the time of his getting down again. As he set out with another load immediately, he is probably there by this time, and may be looked for here about wednesday or thursday. It will be best however for you to wait for more certain information before you send your waggon off. In order to accelerate the business, I have given weekly instructions to the driver charged with it to apply for your Box &c which was to be removed from Mr. Jones’s to Mr. Anderson’s and wrote him on the subject. The answer given to the first application was that no articles whatever had come to Mr. A. The waggoner at the next trip was told by Mr. A. whom I had then desired to make enquiry at Mr. Jones, that application had been made there, but Mr. Jones being absent & no white person in the House, no account of the things was obtained. I have now directed a third application to be made & have referred to Mr. Lewis as the proper quarter. It would seem that Pembroke either misunderstood his orders, or has been less attentive to his trust than he promised. To guard more effectually agst. delay, I think you wd. do well in dropping a line to Mr. Lewis if an immediate oppy. should offer. My last letter from Mr. J—f—n is of the 31st. Ult. It decides nothing as to peace or war; and contains nothing worth repeating but an inclosure which will be most properly communicated when I can shew you the letter itself. A preceding letter says that the idea gains ground of a probable combination for preventing all commerce with France in the article of provisions; and that Ternant had hoisted the flag of Monarchy by going into full mourning for the fate of his Prince. I believe it will not be in my power to see you in Albemarle during the Court: but count with assurance on the pleasure of seeing both Mrs. M. & yourself here as soon as the Court is over. Present her with my best respects. Adieu. Yrs. Affey.
Js. Madison Jr.
